t c summary opinion united_states tax_court renato r ghilardi and marilyn ghilardi petitioners v commissioner of internal revenue respondent docket no 3640-11s filed date renato r ghilardi and marilyn ghilardi pro sese eugene kornel jessica browde and gerard mackey for respondent summary opinion gale judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to 1unless otherwise noted all section references are to the internal_revenue_code_of_1986 as in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ and federal_income_tax of dollar_figure and dollar_figure respectively and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure respectively the issues for decision are whether sec_469 precludes petitioners’ deductions of rental real_estate losses for and in excess of those respondent allowed and whether petitioners are liable for accuracy-related_penalties background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in new york mr ghilardi was a licensed real_estate salesperson during the years at issue he operated under the supervision of a real_estate broker and reported net losses on schedules c profit or loss from business attached to petitioners’ joint federal_income_tax returns for the years at issue mr ghilardi did not close any transactions as a real_estate salesperson in or and he reported no income from such 2the notice_of_deficiency also increased the taxable_amount of petitioners’ social_security_benefits by dollar_figure for each year petitioners have not contested those adjustments work for either year during those years mr ghilardi also worked between and hours per week as a driver education instructor mrs ghilardi worked as a software writer for a computer technology company mr ghilardi owned of a two-unit residential_rental_property during the years at issue petitioners reported deductible losses from the rental property of dollar_figure for and dollar_figure for on schedules e supplemental income and loss attached to their returns for those years respondent disallowed the rental real_estate losses petitioners claimed for and in the respective amounts of dollar_figure and dollar_figure on the grounds that the losses were generated by a passive_activity resulting in a deficiency for each year petitioners timely petitioned for redetermination discussion rental real_estate losses deductions are a matter of legislative grace and the burden of showing entitlement to a claimed deduction is on the taxpayer rule a 503_us_79 sec_469 generally prohibits individual 3pursuant to sec_469 respondent allowed petitioners’ deductions for rental real_estate losses of dollar_figure for and dollar_figure for 4petitioners have not claimed or shown entitlement to any shift in the burden_of_proof pursuant to sec_7491 taxpayers from currently deducting passive_activity_losses a passive_activity is generally speaking the conduct of any trade_or_business in which the taxpayer does not materially participate sec_469 in general a taxpayer is treated as materially participating in a trade_or_business if the taxpayer is involved in the operations of the trade_or_business on a regular continuous and substantial basis sec_469 a passive_activity_loss is the amount by which the aggregate losses from all passive activities for the taxable_year exceed the aggregate income from all passive activities for such year sec_469 rental activities are generally treated as per se passive activities regardless of whether the taxpayer materially participates sec_469 however the rental activities of taxpayers in real_property trades_or_businesses real_estate professionals are not per se passive activities but are treated as trades_or_businesses subject_to the material_participation requirements of sec_469 sec_1 5congress delegated the secretary authority to prescribe regulations which specify what constitutes material_participation sec_469 the secretary promulgated seven regulatory tests in sec_1_469-5t temporary income_tax regs fed reg date a taxpayer who satisfies any one of the seven tests meets the material_participation requirement 6a real_property_trade_or_business means any real_property development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage trade_or_business sec_469 e income_tax regs under sec_469 a taxpayer is a real_estate_professional if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates in the case of a joint_return the foregoing requirements for qualification as a real_estate_professional are satisfied if and only if either spouse separately satisfies the requirements sec_469 thus if either spouse qualifies as a real_estate_professional the rental activities of the real_estate_professional are not per se passive under sec_469 with respect to the evidence that a taxpayer may use to establish his or her hours of participation in a trade_or_business sec_1_469-5t temporary income_tax regs fed reg date provides the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries while the regulations allow taxpayers some latitude in establishing the extent of their participation in an activity we have consistently held that they do not allow a postevent ballpark guesstimate see goshorn v commissioner tcmemo_1993_578 see also 135_tc_365 fowler v commissioner tcmemo_2002_223 petitioners argue that their rental real_estate losses are not passive_activity_losses because mr ghilardi was a real_estate_professional and he materially participated in the operation of the rental property petitioners did not offer any contemporaneous evidence of the time mr ghilardi spent performing services in real_property trades_or_businesses during the years at issue instead to substantiate their claim they rely on a narrative and calendars mr ghilardi prepared after the internal_revenue_service irs began its examination of petitioners’ and returns the calendars and the narrative purport to show that mr ghilardi spent over hours performing services as a real_estate salesperson in each of and 7petitioners do not contend that mrs ghilardi was a real_estate_professional during the years at issue 8mr ghilardi generated blank and calendars on a web site and printed them he wrote shorthand notations on the calendars and explained the notations in a one-page email he sent to an irs employee narrative petitioners did not offer any evidence indicating the amount of time mr ghilardi spent performing services with respect to the rental property we have found postevent narratives sufficient to establish taxpayers’ participation in an activity when such narratives are supported by credible testimony and other objective evidence see assaf v commissioner tcmemo_2005_14 pohoski v commissioner tcmemo_1998_17 harrison v commissioner tcmemo_1996_509 however the materials petitioners submitted and mr ghilardi’s supporting testimony are not credible according to the calendars and narrative mr ghilardi performed the following activities throughout and showed rental properties for two hours every tuesday viewed new real_estate listings for three hours every wednesday showed homes to prospective buyers for five hours every sunday including the sunday after christmas and easter sunday and attended a one-hour meeting every weekday except on certain federal holidays thus petitioners ask us to believe that mr ghilardi’s weekly real_estate activities were identical in nature and duration for two consecutive years slightly exceeding the hours per year necessary to qualify him as a real_estate_professional for each year we decline to do so especially in the light of the complete lack of corroborating evidence and petitioners’ admission that mr ghilardi closed no transactions and earned no income as a real_estate salesperson during the years at issue the calendars and the narrative do not appear to be a good-faith attempt to reconstruct mr ghilardi’s activities for and at best they represent a postevent ballpark guesstimate the likes of which we have consistently rejected we conclude that the method petitioners used to approximate mr ghilardi’s participation in real_property trades_or_businesses is not reasonable within the meaning of sec_1_469-5t temporary income_tax regs supra petitioners have failed to prove that mr ghilardi spent more than hours performing services in real_property trades_or_businesses during either year at issue see sec_469 they have also failed to prove that mr ghilardi spent more time performing services in real_property trades_or_businesses than he spent teaching driver education see sec_469 because mr ghilardi does not qualify as a real_estate_professional under sec_469 petitioners’ rental real_estate activity is treated as a per se passive_activity under sec_469 even though we have held that petitioners’ rental real_estate losses were passive they are able to deduct a portion of those losses under sec_469 sec_469 provides a limited exception to the general_rule that passive_activity 9because petitioners failed to establish that mr ghilardi was a real_estate_professional for either year at issue we need not analyze whether he materially participated in the rental real_estate activity losses are disallowed a taxpayer who actively participated in a rental real_estate activity for the taxable_year may deduct a loss of up to dollar_figure per year related to the activitydollar_figure sec_469 the dollar_figure maximum allowable deduction is reduced by of the amount by which adjusted_gross_income agi as modified by sec_469 exceeds dollar_figure and is thus fully phased out when modified agi reaches dollar_figure sec_469 in the notice_of_deficiency respondent conceded that petitioners actively participated in the rental real_estate activity that gave rise to the claimed losses for and and pursuant to sec_469 allowed them deductions for rental real_estate losses of dollar_figure for and dollar_figure for however it is apparent that respondent erroneously calculated the loss petitioners are entitled to claim for each year the notice_of_deficiency correctly determined that in petitioners’ case modified agi under sec_469 equals agi after the application of sec_469 and a plus the deductions allowed under sec_219 for qualified retirement contributions less the taxable_amount of social_security_benefits under sec_86 see also sec_1_469-9 income_tax regs however respondent 10the active_participation standard is met as long as the taxpayer participates in a significant and bona_fide sense in making management decisions or arranging for others to provide services such as repairs see madler v commissioner tcmemo_1998_112 erroneously used total or gross_income for each year instead of agi as the starting point in calculating petitioners’ allowable deductions as a consequence petitioners’ dollar_figure deduction for qualified retirement contributions for each year was effectively added back twice thereby overstating modified agi by dollar_figure for each year the result is that respondent’s computations understate the deductions allowable to petitioners under sec_469 by dollar_figure for each yeardollar_figure consequently we conclude and hold that petitioners are entitled to deductions for their rental real_estate losses of dollar_figure and dollar_figure for and respectively 11for petitioners’ agi after application of sec_469 and c was dollar_figure dollar_figure in reported agi plus dollar_figure in claimed losses from passive activities they claimed a dollar_figure deduction for qualified retirement contributions and had dollar_figure of taxable social_security_benefits thus their modified agi for was dollar_figure dollar_figure dollar_figure - dollar_figure dollar_figure accordingly under sec_469 petitioners were allowed to deduct dollar_figure of their rental real_estate losses for calculated as follows dollar_figure - dollar_figure - dollar_figure dollar_figure for petitioners’ agi after application of sec_469 and c was dollar_figure dollar_figure in reported agi plus dollar_figure in claimed losses from passive activities they claimed a dollar_figure deduction for qualified retirement contributions and had dollar_figure of taxable social_security_benefits thus petitioners’ modified agi was dollar_figure dollar_figure dollar_figure - dollar_figure dollar_figure accordingly under sec_469 petitioners were allowed to deduct dollar_figure of their rental real_estate losses for calculated as follows dollar_figure - dollar_figure - dollar_figure dollar_figure accuracy-related_penalties sec_6662 and b imposes a penalty of of an underpayment_of_tax required to be shown on a return that is attributable to a substantial_understatement_of_income_tax an understatement is the excess of the amount of tax required to be shown on a return over the amount of tax_shown_on_the_return sec_6662 an understatement is substantial when it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production with respect to a taxpayer’s liability for penalties sec_7491 to satisfy that burden the commissioner must offer sufficient evidence to indicate that it is appropriate to impose the penalty see 116_tc_438 if the commissioner satisfies his burden of production the taxpayer bears the burden of proving it is inappropriate to impose the penalty because of reasonable_cause substantial_authority or a similar provision id respondent determined that petitioners are liable for accuracy-related_penalties for and because their underpayments of tax for those years are due to negligence and or a substantial_understatement of income taxdollar_figure petitioners’ disallowed deductions for their rental real_estate losses as redetermined by this court result in income_tax understatements that exceed both of the tax required to be shown on petitioners’ returns for those years and dollar_figure thus respondent has met his burden of production the sec_6662 penalty is not imposed on any portion of an underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the determination of whether a taxpayer acted with reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances the most important of which is the taxpayer’s effort to assess his or her proper tax_liability sec_1_6664-4 income_tax regs petitioners claim they used turbotax software to prepare their returns and accurately answered the questions it presented to them they argue they are not liable for accuracy-related_penalties because their actions were not deliberately negligent or intentional however a showing that the errors on petitioners’ returns were not intentional would fall far short of demonstrating reasonable_cause which 12because we conclude hereinafter that there were substantial understatements of income_tax on petitioners’ and returns we need not address whether petitioners were also negligent see sec_6662 concerns whether a good-faith effort to comply was made petitioners claimed losses of dollar_figure and dollar_figure for and respectively with respect to the rental real_estate activity--amounts approximately half of their reported income for each year at trial mr ghilardi admitted that he did not consult with anyone regarding how to report the results of the rental real_estate activity and acknowledged that he was unaware of the passive_activity_loss rules until the irs selected petitioners’ returns for examination further petitioners provided no evidence of the information that they entered into turbotax a preliminary showing that would be required to decide whether the software program is in any way at fault for petitioners’ underpayments see anyika v commissioner tcmemo_2011_69 paradiso v commissioner tcmemo_2005_187 given the magnitude of the claimed losses we conclude that petitioners have failed to show that they made a reasonable effort to assess the proper treatment of their rental real_estate losses accordingly they did not have reasonable_cause for the underpayments for either year we therefore sustain respondent’s determination of the accuracy-related_penalties for and to reflect the foregoing decision will be entered under rule
